Case 2:21-cv-01360-JWH-MRW Document 33-1 Filed 05/27/21 Page 1 of 51 Page ID #:306




     1   Stephen McArthur (State Bar No. 277712)
         stephen@smcarthurlaw.com
     2   Thomas Dietrich (State Bar No. 254282)
         tom@smcarthurlaw.com
     3   THE MCARTHUR LAW FIRM, P.C.
         9465 Wilshire Blvd., Ste. 300
     4   Beverly Hills, CA 90212
         Telephone: (323) 639-4455
     5
         Attorneys for Defendant
     6   Covalent, Inc.
     7
                               UNITED STATES DISTRICT COURT
     8
                              CENTRAL DISTRICT OF CALIFORNIA
     9

    10   TRINITY INFO MEDIA, LLC,                    Case No. 2:21-CV-01360-JWH-MRW
    11                    Plaintiff,                 DECLARATION OF THOMAS
                                                     DIETRICH
    12          v.
                                                     Judge: Hon. John W. Holcomb
    13   COVALENT, INC.,                             Hearing Date: June 11, 2021
                                                     Time: 9:00 a.m.
    14                       Defendant.              Courtroom: 2
    15

    16

    17

    18   I, Thomas Dietrich, hereby declare as follows:
    19         1.     I am an attorney at law, duly admitted into practice before the State of
    20   California and this Court. I am an attorney with The McArthur Law Firm, P.C.,
    21   counsel for Defendant Covalent, Inc. (“Covalent”). I make this Declaration in
    22   support of Covalent’s Reply in Support of Rule 12(b)(6) Motion to Dismiss. I am
    23   over 18 years of age and make this declaration of facts known to me and, if called
    24   upon, I could and would testify competently to the facts stated herein.
    25         2.     Attached hereto as Exhibit A are true and correct copies of: (a) news
    26   articles relating to the patent infringement lawsuit between Match Group and
    27   Bumble relating to match-swiping in dating apps, published in March 2018 and
    28
                                                                           DIETRICH DECLARATION
                                                                    CASE NO. 2:21-CV-01360-JWH-MRW
                                                   -1-
Case 2:21-cv-01360-JWH-MRW Document 33-1 Filed 05/27/21 Page 2 of 51 Page ID #:307




     1   obtained from TheVerge (https://www.theverge.com/2018/3/18/17136382/tinder-
     2   bumble-match-group-lawsuit-patent-infringement) (last visited May 26, 2021), and
     3   IP Watchdog (https://www.ipwatchdog.com/2018/03/27/match-group-sues-bumble-
     4   former-tinder-employees-misappropriated-trade-secrets/id=95003/) (last visited
     5   May 26, 2021); and (b) the complaint for patent infringement in the case, Match
     6   Group, LLC v. Bumble Trading, Inc., No. 6:18-cv-00080 (W.D. Tex.), filed March
     7   16, 2018, obtained from the PACER website for the Western District of Texas.
     8         I declare under penalty of perjury under the laws of the United States of
     9   America that the foregoing is true and correct. Executed on May 26, 2021.
    10

    11                                              /s/ Thomas Dietrich
                                                    Thomas Dietrich
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                                          DIETRICH DECLARATION
                                                                   CASE NO. 2:21-CV-01360-JWH-MRW
                                                  -2-
Case 2:21-cv-01360-JWH-MRW Document 33-1 Filed 05/27/21 Page 3 of 51 Page ID #:308




                                Exhibit A
Case 2:21-cv-01360-JWH-MRW Document 33-1 Filed 05/27/21 Page 4 of 51 Page ID #:309
Case 2:21-cv-01360-JWH-MRW Document 33-1 Filed 05/27/21 Page 5 of 51 Page ID #:310
Case 2:21-cv-01360-JWH-MRW Document 33-1 Filed 05/27/21 Page 6 of 51 Page ID #:311
Case 2:21-cv-01360-JWH-MRW
            Case 6:18-cv-00080-ADA
                               Document
                                    Document
                                        33-1 Filed
                                             1 Filed
                                                   05/27/21
                                                      03/16/18
                                                             Page
                                                               Page
                                                                  7 of151
                                                                        of 45
                                                                            Page ID #:312




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

     MATCH GROUP, LLC                                 §
                                                      §
                                                      §
            Plaintiff,                                §
                                                      §        Civil Action No. 6:18-cv-00080
     v.                                               §
                                                      §
     BUMBLE TRADING INC.                              §        JURY TRIAL DEMANDED
                                                      §
            Defendant.                                §
                                                      §
                                                      §


                 PLAINTIFF MATCH GROUP, LLC’S ORIGINAL COMPLAINT

    I.     INTRODUCTION
           Match Group, Inc. is the worldwide leader in online dating, with multiple popular brands

    of matchmaking services, including Match, Plenty of Fish, OkCupid, and more. Plaintiff Match

    Group, LLC, a wholly-owned subsidiary of Match Group, Inc., owns Tinder and its related

    intellectual property. Tinder is one of Match’s flagship brands. When released, it launched a

    cultural revolution in social networking and online dating. Tinder is famously characterized by a

    stack of swipeable cards containing photographs of potential matches nearby. If a user is

    interested in the person shown, the user swipes right. If not, the user swipes left. If two users

    swipe right on each other, a match has been made, and the users are permitted to communicate

    with one another through the app. The app has become so well-known that an entire generation

    is often described as the “Tinder generation.”

           Match, through Tinder, spent significant time and effort developing and implementing

    the inventions embodied in versions of the Tinder app and claimed in a recently issued utility

    patent. Match, through its Tinder team, has spent significant time and money advertising the
                                                     1
Case 2:21-cv-01360-JWH-MRW
            Case 6:18-cv-00080-ADA
                               Document
                                    Document
                                        33-1 Filed
                                             1 Filed
                                                   05/27/21
                                                      03/16/18
                                                             Page
                                                               Page
                                                                  8 of251
                                                                        of 45
                                                                            Page ID #:313




    Tinder brand, including Tinder’s unique card-based swipe design. Match has also spent

    significant time and money designing an attractive, artistic app, protected by both design patents

    and copyrights. And Match has spent significant time and money on confidential internal

    research and development, including brainstorming potential feature roll-outs. As a result of all

    of these efforts, Match has significant intellectual property rights related to the Tinder

    application and the Tinder brand. This is a case about infringement and misappropriation of that

    intellectual property.

            Bumble, founded by three ex-Tinder executives, copied Tinder’s world-changing, card-

    swipe-based, mutual opt-in premise. As acknowledged by third-party publications upon its

    release, Bumble is “virtually identical” to Tinder in its functionality and general look-and-feel.

    The competitive reason is obvious. Bumble sought to mimic Tinder’s functionality, trade off of

    Tinder’s name, brand, and general look and feel, meet user expectations that Tinder itself and its

    brand created, and build a business entirely on a Tinder-clone, distinguished only by Bumble’s

    women-talk-first marketing strategy. Compounding matters, Bumble has released at least two

    features that its co-founders learned of and developed confidentially while at Tinder in violation

    of confidentiality agreements. All of these actions infringe upon Match’s valid and enforceable

    intellectual property rights.

            To be clear, this case is not about any Bumble personnel’s personal history with anyone

    previously at Tinder. This case is not about feminism or a business marketed based on feminist

    themes; Match applauds Bumble’s efforts at empowering women, both in its app and offline, and

    Match cares deeply both about its women users and about women’s issues generally. Rather,

    this case is simply about forcing Bumble to stop competing with Match and Tinder using




                                                      2
Case 2:21-cv-01360-JWH-MRW
            Case 6:18-cv-00080-ADA
                               Document
                                    Document
                                        33-1 Filed
                                             1 Filed
                                                   05/27/21
                                                      03/16/18
                                                             Page
                                                               Page
                                                                  9 of351
                                                                        of 45
                                                                            Page ID #:314




    Match’s own inventions, patented designs, trademarks, and trade secrets. Match brings this

    complaint to stop Bumble’s unlawful use of this intellectual property.

    II.    THE PARTIES

           1.      Plaintiff Match Group, LLC (“Match”) is a Delaware Corporation with a principal

    place of business in Dallas, Texas at 8750 N. Central Expressway, Suite 1400.

           2.      Bumble Trading Inc. (“Bumble”) is a Delaware corporation with a principal place

    of business at 1105 W 41st St., Austin, TX 78756.

           3.      Although Bumble Trading Inc. continues to conduct business in Texas, as of the

    date of filing this complaint, Bumble has failed to comply with Texas’s franchise tax laws.

           4.      As of March 16, 2018, Bumble Trading Inc. forfeited its charter and corporate

    privileges under Section 171.309 of the Texas Tax Code.

    III.   JURISDICTION AND VENUE
           5.      This Court has personal jurisdiction over Bumble Trading Inc. consistent with the

    requirements of the Due Process Clause of the United States Constitution and the Texas Long

    Arm Statute. Bumble conducts business, maintains an established place of business, and has

    committed acts of patent infringement and/or has induced and/or has contributed to acts of patent

    infringement by others in the Western District of the Texas, the State of Texas, and elsewhere in

    the United States. In addition, Bumble’s headquarters and principal place of business is located

    in Austin, Texas, within the District.

           6.      This Court has original subject matter jurisdiction over Match’s claims for patent

    infringement pursuant to the Federal Patent Act, 35 U.S.C. § 101 et seq. and 28 U.S.C. §§ 1331

    and 1338(a). This Court has original subject matter jurisdiction over Match’s federal trade secret

    claim pursuant to 18 U.S.C. §§ 1836-39 et seq. (“Defend Trade Secrets Act”) and 28 U.S.C. §§

    1331 and 1343. The Court also has supplemental jurisdiction over the state law claims pursuant

                                                    3
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                 Document
                                       33-11 Filed
                                             Filed05/27/21
                                                   03/16/18 Page
                                                            Page10
                                                                 4 of
                                                                   of45
                                                                      51 Page ID
                                     #:315



 to 28 U.S.C. § 1367.

         7.      Venue is proper in this District for Bumble Trading Inc. under 35 U.S.C. §

 1400(b) because Bumble Trading Inc. has a regular and established place of business in Austin,

 Texas and has committed acts of infringement in the District by making, using, and selling the

 Bumble app in the District. Venue is also proper for Match’s remaining claims against Bumble

 under 28 U.S.C. § 1391 because Bumble resides in the District, has its principal place of business

 in the District, is subject to personal jurisdiction in this District, and a substantial part of the

 events or omissions giving rise to the claim(s) occurred within the District.

         8.      The Waco Division of the Western District of Texas is convenient for both

 parties. The Waco Federal Courthouse is less than 100 miles as the crow flies from both

 Bumble’s Austin-based headquarters and Match’s Dallas-based headquarters.

         9.      Match also has a significant server deployment in the Waco area.

         10.     Bumble, meanwhile, employs at least four people at Baylor University. One

 campus director, along with three campus ambassadors, plan events on and around the Baylor

 campus to promote the Bumble app amongst Baylor University students.

 IV.     FACTUAL ALLEGATIONS
         A.      The Creation of Tinder
         11.     The Tinder app was first conceived at and created by “Hatch Labs,” a technology

 incubator owned by Match’s ultimate parent company, InterActive Corp (“IAC”). Sean Rad,

 Justin Mateen, Jonathan Badeen, Joe Munoz, Chris Gulczynski, Whitney Wolfe-Herd, and others

 formed the early Tinder team that conceived, designed, developed, and conducted initial

 marketing efforts for the Tinder app.

         12.     Chris Gulczynski’s position as Tinder was “Lead Designer” or “Chief Creative.”

 Gulczynski was integral in designing the general look and feel of the earliest iterations of the

                                                     4
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                 Document
                                       33-11 Filed
                                             Filed05/27/21
                                                   03/16/18 Page
                                                            Page11
                                                                 5 of
                                                                   of45
                                                                      51 Page ID
                                     #:316



 Tinder app.

        13.      Whitney Wolfe-Herd’s position with Tinder was “Vice President of Marketing.”

 She assisted in promoting the app and encouraging users to sign up in the app’s early days.

        14.      Sarah Mick joined Tinder in 2013, after Tinder’s initial launch. Mick’s title was

 “Vice President of Design” and she assisted Gulczynski on various design aspects of the Tinder

 interface.

        15.      Released in September 2012 for iPhone devices, Tinder revolutionized online

 dating services. From its earliest days, the premise of Tinder has been fundamentally the same.

 Tinder users are shown other users (“potential match(es)”) based on certain parameters,

 including age range and geographic location. The user is shown a card with a photo of a

 potential match nearby. The user is then given a choice to indicate interest (or lack thereof) in

 the potential match merely by swiping the card right (if interested) or left (if not). Although the

 earliest iterations of Tinder did not include the ability to swipe left or right, once implemented,

 swiping on Tinder became a cultural sensation.

        16.      Tinder is now one of the most popular apps in the world.

              B. Match’s Tinder-Related Intellectual Property
        17.      Match has been awarded a utility patent, U.S. Patent No. 9,733,811 (the “’811

 Patent”), entitled “Matching Process System and Method,” in connection with the functional

 innovations embodied in versions of the Tinder app. The ’811 Patent is attached as Exhibit A.

        18.      Match has also been awarded numerous design patents related to ornamental

 aspects of the Tinder app. One such patent, United States Patent No. D798,314 (the “’314

 Patent”), entitled “Display Screen or Portion Thereof With a Graphical User Interface of a

 Mobile Device,” issued September 26, 2017. The ’314 Patent is attached hereto as Exhibit B.

        19.      Match also has a federally registered trademark, Reg. No. 4,465,926, for “swipe”

                                                   5
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                 Document
                                       33-11 Filed
                                             Filed05/27/21
                                                   03/16/18 Page
                                                            Page12
                                                                 6 of
                                                                   of45
                                                                      51 Page ID
                                     #:317



 in connection with computer application software for mobile devices, namely, software for social

 introduction and dating services. Tinder first used this mark in commerce on or around March

 28, 2013. The registration for Tinder’s “swipe” mark is attached as Exhibit C.

        20.     Match is also currently seeking federal registration for “swipe left” and “swipe

 right” in connection with mobile applications for social introduction and dating services.

        21.     Match also has common law trademark rights. For example, Match, through

 Tinder, has used the marks “swipe left” and “swipe right” in connection with mobile applications

 for social introduction and dating services nationwide. It first used these marks in commerce on

 or around March 28, 2013.

        22.     “Swipe,” “swipe left,” and “swipe right” have become synonymous with the

 Tinder app.

        23.     For example, the Telegraph listed “swipe” as a 2015 “word of the year,” writing

 that its choice “reflect[ed] the popularity of the dating app Tinder, in which users can swipe their

 finger across the screen to approve or dismiss would-be dates.”

        24.     The English Oxford Dictionary also specifically defines the terms “swipe right”

 and “swipe left” in connection with the Tinder brand:




        25.     The English Oxford Dictionary also indicates that “swipe right (or left) of dating

 app Tinder fame” was consistently one of the dictionary’s most “popular look-ups” in 2017.

        26.     Indeed, Tinder’s wordmarks have been famous since before Bumble even existed.

 For example, in a February 2014 article in TIME Magazine, TIME described the swipe in Tinder

                                                  6
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                 Document
                                       33-11 Filed
                                             Filed05/27/21
                                                   03/16/18 Page
                                                            Page13
                                                                 7 of
                                                                   of45
                                                                      51 Page ID
                                     #:318



 as “iconic.”

        27.     Similarly, in February 2015, a CIO.com article described Tinder’s “swipe right”

 as a “trademark” of Tinder.

        28.     In fact, the Atlanta Hawks, in connection with Tinder, hosted a highly publicized

 “Swipe Right Night” at an Atlanta Hawks game in January 2015, reflecting the then-existing

 fame of the mark.

        29.     Match, through Tinder, also has legally protectable trade dress. For example, the

 ornamental design claimed in US D798,314 is a non-functional design element with source-

 identifying significance, either because it is inherently distinctive or has acquired secondary

 meaning.

        30.     Match, through Tinder, regularly advertises this design, showing a user’s card

 being swiped left or right.




        31.     Third-party Internet publications have recognized that this design is synonymous

 with Tinder, describing the “Tinder swipable cards interface” as “famous” and as taking “the app

 store by storm.”

                                                  7
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                 Document
                                       33-11 Filed
                                             Filed05/27/21
                                                   03/16/18 Page
                                                            Page14
                                                                 8 of
                                                                   of45
                                                                      51 Page ID
                                     #:319



          32.   This card swipe interface has also been described as “iconic.”

          33.   Indeed, this interface is so well-known and iconic that, when other businesses use

 similar interfaces in connection with non-social network, non-dating apps, third-party

 publications describe such uses as making the app look like Tinder.

          34.   As reflected by the United States Patent and Trademark Office’s decision to grant

 the ’314 Patent, this card-swipe design is non-functional.

          35.   Similarly, Match has protectable trade dress in its “It’s a Match!” screen, shown

 below:




          36.   As with the swipeable card interface, this screen has distinctive trade dress

 source-identifying significance.

          37.   Match, through Tinder, also regularly uses this screen as a source-identifier in

 various advertising materials, including in the Apple App Store, the Google Play Store, and on

 YouTube.

          38.   Finally, Match, like most companies, has trade secrets related to confidential

 business planning and research and development efforts.

                                                  8
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                 Document
                                       33-11 Filed
                                             Filed05/27/21
                                                   03/16/18 Page
                                                            Page15
                                                                 9 of
                                                                   of45
                                                                      51 Page ID
                                     #:320



        39.     Match Group, LLC owns all rights to the intellectual property identified above.

        C.      Whitney Wolfe-Herd, Chris Gulczynski, and Sarah Mick Leave Tinder and
                Create a Tinder Copycat, Bumble.

        40.     As discussed above, the early Tinder team included Sean Rad, Justin Mateen,

 Jonathan Badeen, Joe Munoz, Chris Gulczynski, Whitney Wolfe-Herd, and others. In December

 2013, Chris Gulcznyski and Sarah Mick left Tinder. Wolfe-Herd left Tinder shortly thereafter.

 Exactly one year after the effective date of Chris Gulczynski and Sarah Mick’s severance

 agreements, Gulcznyski, Mick, Wolfe-Herd, and Andrey Andreev, the founder and CEO of

 Badoo, another online dating competitor, launched “Bumble.”

        41.     Like Tinder, Bumble is a mobile dating app that relies on a blind mutual opt-in

 premise before users communicate. For those seeking opposite gender relationships, Bumble

 requires the female user to send the first message.

        42.     In the words of the publication TechCrunch, Bumble is “almost identical to

 Tinder, complete with the design of the profile pages, setting, and swipe functionality.”

 (emphasis in original).

        43.     Texas Monthly recently wrote of Bumble: “the app looked suspiciously like

 Tinder. . . . [I]t has that famous swipe-right-to-match function, a piece of game play so brilliant

 it had become a cultural reference point.”

        44.     Multiple other publications, such as BGR and the Los Angeles Business Journal,

 have described Bumble as a “Tinder-lookalike.”

        45.     Like Tinder, Bumble users interact with “cards” containing photos of other users,

 as shown below.




                                                  9
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 16
                                                                10 of 51
                                                                      45 Page ID
                                    #:321




        46.     Like Tinder, Bumble users swipe left and right on cards containing user photos to

 indicate whether or not the user is interested in the person shown.




        47.     Like Tinder, swiping left indicates a user is not interested in the person shown

 while swiping right indicates that the user is interested in the person.

        48.     Like Tinder, two users cannot communicate over Bumble until they both indicate

 interest in one another.

        49.     Like Tinder, if two users both indicate interest, a screen is shown indicating a

                                                  10
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 17
                                                                11 of 51
                                                                      45 Page ID
                                    #:322



 “match.”

        50.        Bumble’s “match” screen is nearly identical to Tinder’s. At the top of the screen

 is a large exclamatory phrase set off in a font other than the app’s default font. Below that, text

 indicating that the users have expressed a mutual interest is displayed in the app’s default font.

 Below that, two circles, enclosed in white borders, display the photographs of the matched users.

 Below that, both apps include similarly sized and shaped buttons first presenting the option to

 either send a message and then, below that, giving the option to return to the swipe screen. Both

 “match screens” are placed against a dark background. These similarities are shown in the

 pictures below:




        51.        The “match queue” screen, where users can find new matches and ongoing

 conversations with other matches, is also essentially identical. The screens include circle

 contacts of various users at the top indicating matches for which no messages have been sent.

 These contacts can be scrolled through horizontally. Below that is a “messages” or

 “conversations” navigation menu, situated for vertical scrolling, where ongoing conversations

 are selectable:




                                                   11
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 18
                                                                12 of 51
                                                                      45 Page ID
                                    #:323




        52.     One third-party publication noted when reviewing Bumble’s user interface that

 this “match queue” is “mostly lifted from Tinder.”

        53.     The look and feel within the chat screen is also nearly identical, as shown below:




        54.     Compounding the confusion from the copycat looks of the Bumble app, Bumble

 also makes extensive use of Tinder’s registered “swipe” mark as well as its “swipe left” and

 “swipe right” word marks.

        55.     For example, in its “About Us” section of its website, Bumble describes itself as

                                                12
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 19
                                                                13 of 51
                                                                      45 Page ID
                                    #:324



 an app that “shows you the people you want to see and lets you connect by a mutual opt in by

 swiping right.”

         56.       On its preview in the Apple App Store and Google Play Store, Bumble indicates

 that it is an “industry-leading app [that] empowers users to swipe through potential connections

 across three different modes . . . .”

         57.       Bumble’s “July 2017 Press Stats Visual,” located on its website, describes the

 number of “swipes per month” Bumble receives in its app.

         58.       Bumble’s “the Beehive” blog also contains dozens of instances of Bumble using

 the “swipe” term in connection with online or mobile matchmaking services.

         59.       Additionally, Bumble includes a section of “Frequently Asked Questions”

 inquiring as to (1) why a user “r[a]n out of people to swipe on”; (2) why a user can’t “start a

 conversation with somebody [the user has] swiped right on”; and (3) whether a user can “go

 back” if the user “swiped the wrong way.” Bumble describes its “Backtrack” feature as a way to

 deal with the situation where a user “accidentally swiped left.”

         60.       Bumble’s “backtrack” screen also makes prominent use of the swipe and swipe

 left marks, asking a user to “confirm below to bring someone back that you swiped left on” and

 to “swipe to backtrack”:




                                                   13
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 20
                                                                14 of 51
                                                                      45 Page ID
                                    #:325




        61.     In press interviews, Bumble’s CEO repeatedly references “swipes,” “swipe lefts”

 and “swipe rights.” For example, in a CNBC interview, located at

 https://www.youtube.com/watch?v=jyOMHVrVrZo, Bumble’s CEO discusses “swiping for

 opportunity,” “swiping to network,” “swipe left for no,” “swipe right for yes,” and that Bumble

 was getting “a lot of swipes.”

        62.     Similarly, Bumble’s CEO described in a Fox Business interview on November

 23, 2015, located at https://www.youtube.com/watch?v=m5Ej92-mKkg, that on Bumble “you

 swipe on one another, and so if you both mutually opt in to have a match . . . you swipe right on

 her, she swipes right on you, it’s a connection.”

        63.     In another interview, from CNN Money on February 11, 2016, Bumble’s CEO

 described Bumble’s app as “swip[ing] right or left on potential matches.”

        64.     Bumble’s official advertising also makes use of the “swipe right” term. In an

 advertisement where two Bumble personnel provide tips for writing dating “bios,” one of the

 “doctors” indicates that she would “swipe right” on a bio she found particularly clever.

        65.     In fact, it appears Bumble has taken additional, affirmative steps since its initial

 release to co-opt Match’s trademarks and trade dress and trade off of Tinder’s powerful brand.


                                                  14
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 21
                                                                15 of 51
                                                                      45 Page ID
                                    #:326



 As discussed, in both apps, when two users express a mutual preference, a “match screen is

 shown.”

        66.      Bumble’s original match screen looked similar to Tinder’s match screen, but it

 had some notable differences, including the location of the of the message and “keep playing”

 buttons:




        67.      Moreover, the screen previously animated the circle photographs to pop out and

 drop below the “keep playing” and “start a chat” buttons, a feature not included in Tinder’s

 match screen.

        68.      Bumble has since updated to its app to mirror Tinder’s. Moreover, Bumble

 decided to change the phrase “you both liked each other” to “you both swiped each other.”




                                                 15
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 22
                                                                16 of 51
                                                                      45 Page ID
                                    #:327



           69.   In July 2017, Bumble also released a paid feature, the “SuperSwipe.”
    FIRST CAUSE OF ACTION: UTILITY PATENT INFRINGEMENT BY BUMBLE
           70.   Match incorporates by reference the preceding paragraphs as if fully set forth
 herein.
           71.   Bumble directly infringes the ’811 patent by making and using a system that
 practices the claims of Tinder’s patent.
           72.   Claim 1 of the ’811 Patent claims:
           A computer implemented method of profile matching, comprising:

                 electronically receiving a plurality of user online-dating profiles, each profile
                 comprising traits of a respective user and associated with a social networking
                 platform;

                 electronically receiving a first request for matching, the first request electronically
                 submitted by a first user using a first electronic device;

                 determining a set of potential matches from the plurality of user online-dating
                 profiles for the first user in response to receiving the first request;

                 causing the display of a graphical representation of a first potential match of the set
                 of potential matches to the first user on a graphical user interface of the first
                 electronic device, the first potential match corresponding to a second user;

                 determining that the first user expressed a positive preference indication regarding
                 the first potential match at least by determining that the first user performed a first
                 swiping gesture associated with the graphical representation of the first potential
                 match on the graphical user interface;

                 in response to determining that the first user expressed the positive preference
                 indication regarding the first potential match, automatically causing the graphical
                 user interface to display a graphical representation of a second potential match of
                 the set of potential matches instead of the graphical representation of the first
                 potential match;

                 determining that the second user has expressed a positive preference indication
                 regarding the first user after determining that the first user expressed the positive
                 preference indication regarding the first potential match;

                 determining to enable initial communication between the first user and the second
                 user in response to determining that both the first user has expressed the positive
                 preference indication regarding the second user and the second user has expressed

                                                   16
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 23
                                                                17 of 51
                                                                      45 Page ID
                                    #:328



             the positive preference indication regarding the first user;

             in response to determining to enable initial communication between the first user
             and the second user, causing the graphical user interface to display to the first user
             the graphical representation of the first potential match;

             determining that the first user expressed a negative preference indication regarding
             a third potential match of the set of potential matches at least by determining that
             the first user performed a second swiping gesture associated with a graphical
             representation of the third potential match on the graphical user interface, the
             second swiping gesture different than the first swiping gesture, the third potential
             match corresponding to a third user;

              preventing communication between the first user and the third user after
             determining that the first user has expressed the negative preference indication
             regarding the third user;

             determining that the first user expressed a positive preference indication regarding
             a fourth potential match of the set of potential matches at least by determining that
             the first user performed the first swiping gesture associated with a graphical
             representation of the fourth potential match on the graphical user interface, the
             fourth potential match corresponding to a fourth user; and

             preventing communication between the first user and the fourth user after
             determining that the fourth user has expressed a negative preference indication
             regarding the first user.

       73.   Claim 4 of the ’811 Patent claims:

             A non-transitory computer-readable medium comprising instructions that, when
             executed by a processor, are configured to:

                    electronically receive a plurality of user online-dating profiles, each
                    profile comprising traits of a respective user and associated with a social
                    networking platform;

                    electronically receive a first request for matching, the first request
                    electronically submitted by a first user using a first electronic device;

                    determine a set of potential matches from the plurality of user online-
                    dating profiles for the first user in response to receiving the first request;

                    cause the display of a graphical representation of a first potential match of
                    the set of potential matches to the first user on a graphical user interface of
                    the first electronic device, the first potential match corresponding to a
                    second user;

                                              17
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 24
                                                                18 of 51
                                                                      45 Page ID
                                    #:329




                   determine that the first user expressed a positive preference indication
                   regarding the first potential match at least by determining that the first user
                   performed a first swiping gesture associated with the graphical
                   representation of the first potential match on the graphical user interface;

                   in response to the determination that the first user expressed the positive
                   preference indication regarding the first potential match, automatically
                   cause the graphical user interface to display a graphical representation of a
                   second potential match of the set of potential matches instead of the
                   graphical representation of the first potential match;

                   determine that the second user has expressed a positive preference
                   indication regarding the first user after determining that the first user
                   expressed the positive preference indication regarding the first potential
                   match;

                   determine to enable initial communication between the first user and the
                   second user in response to the determination that both the first user has
                   expressed the positive preference indication regarding the second user and
                   the second user has expressed the positive preference indication regarding
                   the first user;

                   in response to the determination to enable initial communication between
                   the first user and the second user, cause the graphical user interface to
                   display to the first user the graphical representation of the first potential
                   match; determine that the first user expressed a negative preference
                   indication regarding a third potential match of the set of potential matches
                   at least by determining that the first user performed a second swiping
                   gesture associated with a graphical representation of the third potential
                   match on the graphical user interface, the second swiping gesture different
                   than the first swiping gesture, the third potential match corresponding to a
                   third user;

                   prevent communication between the first user and the third user after
                   determining that both the first user has expressed the negative preference
                   indication regarding the second user and the second user;

                   determine that the first user expressed a positive preference indication
                   regarding a fourth potential match of the set of potential matches at least
                   by determining that the first user performed the first swiping gesture
                   associated with a graphical representation of the fourth potential match on
                   the graphical user interface, the fourth potential match corresponding to a
                   fourth user; and

                   prevent communication between the first user and the fourth user after

                                             18
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 25
                                                                19 of 51
                                                                      45 Page ID
                                    #:330



                    determining that the fourth user has expressed a negative preference
                    indication regarding the first user.

       74.   Claim 7 of the ’811 Patent claims:

             A system for profile matching, comprising:

                    an interface operable to:

                    electronically receive a plurality of user online-dating profiles, each
                    profile comprising traits of a respective user associated with a social
                    networking platform;

                    electronically receive a first request for matching, the first request
                    electronically submitted by a first user using a first electronic device; and
                    a processor coupled to the interface and operable to:

                           determine a set of potential matches from the plurality of user
                           online-dating profiles for the first user in response to receiving the
                           first request;

                           cause the interface to display a graphical representation of a first
                           potential match of the set of potential matches to the first user on a
                           graphical user interface of the first electronic device, the first
                           potential match corresponding to a second user;

                           determine that the interface has received a positive preference
                           indication from the first user regarding the first potential match at
                           least by determining that the first user performed a first swiping
                           gesture associated with the graphical representation of the first
                           potential match on the graphical user interface;

                           automatically cause the interface to remove the presentation of the
                           first potential match from the graphical user interface in response
                           to detecting the gesture and cause the interface to present, on the
                           graphical user interface, a second potential match of the set of
                           potential matches to the first user;

                           determine that the second user has expressed a positive preference
                           indication regarding the first user after determining that the first
                           user expressed the positive preference indication regarding the first
                           potential match; and

                           determine to enable initial communication between the first user
                           and the second user in response to the determination that both the
                           first user has expressed the positive preference indication regarding
                           the second user and the second user has expressed the positive
                                                19
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 26
                                                                20 of 51
                                                                      45 Page ID
                                    #:331



                                preference indication regarding the first user;

                                in response to the determination to enable initial communication
                                between the first user and the second user, cause the graphical user
                                interface to display to the first user both the graphical
                                representation of the first potential match;

                                determine that the first user expressed a negative preference
                                indication regarding a third potential match of the set of potential
                                matches at least by determining that the first user performed a
                                second swiping gesture associated with a graphical representation
                                of the third potential match on the graphical user interface, the
                                second swiping gesture different than the first swiping gesture, the
                                third potential match corresponding to a third user;

                                prevent communication between the first user and the third user
                                after determining that the first user has expressed the negative
                                preference indication regarding the third user;

                                determine that the first user expressed a positive preference
                                indication regarding a fourth potential match of the set of potential
                                matches at least by determining that the first user performed the
                                first swiping gesture associated with a graphical representation of
                                the fourth potential match on the graphical user interface, the
                                fourth potential match corresponding to a fourth user; and
                                prevent communication between the first user and the fourth user
                                in response to determining that the fourth user has expressed a
                                negative preference indication regarding the first user.

        75.     Bumble’s servers practice all of the limitations of these claims, as set forth in the

 example below. For example, Bumble’s servers electronically receive a plurality of user online-

 dating profiles, each profile comprising traits of a respective user and associated with a social

 networking platform. When a Bumble app user downloads and initially accesses the application,

 the user device is required to set up a Bumble account that is associated with the user’s Facebook

 account:




                                                  20
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 27
                                                                21 of 51
                                                                      45 Page ID
                                    #:332




        76.     Through the account setup process, Bumble receives from each user an online

 profile comprising traits of respective users. For example, the Frequently Asked Questions on

 Bumble’s website indicates that Bumble “use[s] Facebook to help build your profile by

 importing your name, age, school, and/or occupation.”

        77.     Bumble’s servers also perform the step of electronically receiving a first request

 for matching, the first request electronically submitted by a first user using a first electronic

 device. For example, after authorizing his or her Facebook account, the Bumble user is taken to

 the screen where he or she can indicate positive and negative preferences for various potential

 matches. At a point before those potential matches are shown, Bumble has received a request for

 matching.

        78.     Bumble’s servers also perform the step determining a set of potential matches

 from the plurality of user online-dating profiles for the first user in response to receiving the first

 request. In response to receiving the parameters set forth in the request for matching contained

 in the Bumble app user request, Bumble determines a set of potential matches for the requesting

 user based on parameters such as location, age, and gender:


                                                   21
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 28
                                                                22 of 51
                                                                      45 Page ID
                                    #:333




        79.     Bumble’s servers also perform the step of causing the display of a graphical

 representation of a first potential match of the set of potential matches to the first user on a

 graphical user interface of the first electronic device, the first potential match corresponding to a

 second user. Bumble causes the display of potential matches of other Bumble app users to

 appear on the first Bumble app user’s graphical user interface. The potential matches shown

 correspond with the determination of potential matches described in ¶ 78 above:




                                                   22
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 29
                                                                23 of 51
                                                                      45 Page ID
                                    #:334



        80.     Bumble’s servers also perform the step of determining that the first user expressed

 a positive preference indication regarding the first potential match at least by determining that

 the first user performed a first swiping gesture associated with the graphical representation of the

 first potential match on the graphic user interface. A Bumble app user may affirmatively select

 (or reject) another Bumble app user by swiping gestures. Bumble makes a determination based

 on this Bumble app user indication (e.g., swipe right or swipe left). Bumble determines whether

 a first Bumble app user has made a positive preference indication in the form of a first swiping

 gesture:




        81.     Bumble’s servers also perform the step of in response to determining that the first

 user expressed the positive preference indication regarding the first potential match,

 automatically causing the graphical user interface to display a graphical representation of a

 second potential match of the set of potential matches instead of the graphical representation of

 the first potential match. After determining that the first Bumble app user has expressed a

 positive preference via a swiping gesture (swipe right), Bumble automatically presents a second

 potential match:




                                                  23
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 30
                                                                24 of 51
                                                                      45 Page ID
                                    #:335




        82.     Bumble’s servers also perform the step of determining that the second user has

 expressed a positive preference indication regarding the first user after determining that the first

 user expressed the positive preference indication regarding the first potential match. Bumble

 compares the selected preference of each potential match (i.e., of a first Bumble app user and a

 second Bumble app user), including making a determination whether the first Bumble app user

 and the second Bumble app user each expressed a positive preference for each other.

        83.     Bumble’s servers also perform the step of determining to enable initial

 communication between the first user and the second user in response to determining that both

 the first user has expressed the positive preference indication regarding the second user and the

 second user has expressed the positive preference indication regarding the first user. In the event

 that the determination described in the immediately preceding paragraph results in a mutual

 positive preference indication, Bumble determines to enable initial communication between the

 first Bumble app user and the second Bumble app user. In the same-gender case, either

 participant may communicate. In an opposite-gender case, Bumble makes the determination to

 enable initial communication by allowing the female user to message the male user.



                                                  24
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 31
                                                                25 of 51
                                                                      45 Page ID
                                    #:336



         84.    Bumble’s servers also perform the step of in response to determining to enable

 initial communication between the first user and the second user, causing the graphical user

 interface to display to the first user the graphical representation of the first potential match. For

 example, upon determining that mutual positive preference gestures have been made, Bumble

 presents the following graphical representation of the first potential match:




         85.    Bumble’s servers also perform the step of determining that the first user expressed

 a negative preference indication regarding a third potential match of the set of potential matches

 at least by determining that the first user performed a second swiping gesture associated with a

 graphical representation of the third potential match on the graphical user interface, the second

 swiping gesture different than the first swiping gesture, the third potential match corresponding

 to a third user. Bumble determines whether the first Bumble app user expressed a negative

 preference for a third Bumble app user by determining whether the first Bumble app user swiped

 left:




                                                   25
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 32
                                                                26 of 51
                                                                      45 Page ID
                                    #:337




        86.     Bumble’s servers also perform the step of preventing communication between the

 first user and the third user after determining that the first user has expressed the negative

 preference indication regarding the third user. For example, if the first Bumble app user

 expressed a negative preference for a third Bumble app user, the Bumble app will not allow the

 first and third Bumble app users to communicate through the app.

        87.     Bumble’s servers also perform the step of determining that the first user expressed

 a positive preference indication regarding a fourth potential set of matches at least by

 determining that the first user performed the first swiping gesture associated with a graphical

 representation of the fourth potential match on the graphical user interface, the fourth potential

 match corresponding to a fourth user. A Bumble user may affirmatively select (or reject) another

 Bumble app user by swiping gestures. Bumble makes a determination based on this Bumble user

 indication (i.e., swipe right or swipe left). Bumble determines whether a first Bumble app user

 has made a positive preference indication in the form of a first swiping gesture.

        88.     Finally, Bumble’s servers perform the step of preventing communication between

 the first user and the fourth user after determining that the fourth user has expressed a negative

                                                  26
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 33
                                                                27 of 51
                                                                      45 Page ID
                                    #:338



 preference indication regarding the first user. Upon a determination that a fourth Bumble app

 user expressed a negative preference for a first Bumble app user, Bumble will prevent

 communication between those users.

        89.     At least some servers perform this method in the United States.

        90.     Bumble also indirectly infringes the ’811 patent by inducing infringement by

 others, such as end-user customers, by, for example, encouraging and instructing end-user

 customers to install and use the Bumble app in the United States.

        91.     Bumble took the above actions intending to cause infringing acts by others.

        92.     Bumble was also aware of the ’811 patent. For example, on a February 7, 2018

 earnings call, Match Group CEO Mandy Ginsberg discussed the ’811 Patent.

        93.     That same day, an online publication Axios indicated that it had reached out to

 Bumble for a comment about the ’811 Patent.

        94.     Additionally, it was well-publicized that Tinder was seeking a patent related to its

 swipe functionality. For example, a June 22, 2015 article in Adweek indicated that Tinder was

 prosecuting a patent related to swipe functionality.

        95.     Moreover, Whitney Wolfe-Herd, Chris Gulcznyski, and Sarah Mick were all still

 at Tinder when the application maturing into the ’811 Patent was filed in October 2013.

        96.     If Bumble did not know that the actions it encouraged constituted infringement of

 the ’811 Patent, Bumble nevertheless subjectively believed there was a high probability that

 others would infringe the ’811 patent but took deliberate steps to avoid confirming that it was

 actively inducing infringement by others.

        97.     Bumble also indirectly infringes the ’811 patent by contributing to infringement

 by others, such as end-users, by providing within the United States software components for



                                                 27
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 34
                                                                28 of 51
                                                                      45 Page ID
                                    #:339



 operating Bumble’s app and interacting with the servers associated with Bumble’s app. These

 software components are, for example, the Bumble app, and the download package that contains

 the Bumble app for interacting with Bumble’s servers. Bumble’s end-user directly infringed

 the ’811 Patent by, for example, installing and using the Bumble app in the United States to use

 the Bumble system in the United States and Bumble servers in the United States. These software

 components are known by Bumble to be especially made or adapted for use in Bumble’s

 infringing system.

        98.     Bumble has known these components to be especially made or especially adapted

 for use in infringement of the ’811 patent and that these components are not a staple article or

 commodity of commerce suitable for substantial non-infringing use. Alternatively, Bumble

 subjectively believed there was a high probability that these components were especially made or

 especially adapted for use in an infringement of the ’811 Patent and that these components are

 not a staple article or commodity of commerce suitable for substantial non-infringing use but

 took deliberate steps to avoid confirming the same.

        99.     Bumble’s infringement of the ’811 Patent is and has been willful. Bumble at a

 minimum knew or had reason to know of certain facts which would lead a reasonable person to

 realize their actions were unreasonably risky with respect to infringement of the ’811 Patent. For

 example, as discussed above, Bumble is and has been aware of the ’811 Patent. To Match’s

 knowledge, Bumble has not attempted to avoid infringement of the patent or to design around it.

 Bumble designed its app to mirror Tinder and its swipe functionality specifically to compete with

 Tinder and avoid a barrier to entry in the market by mimicking Tinder’s swipe functionality in

 connection with an online matchmaking app.




                                                 28
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 35
                                                                29 of 51
                                                                      45 Page ID
                                    #:340



        100.    The inventions claimed in the ’811 patent are not directed to an abstract idea.

 Instead, the claims are directed to an improvement in computer and user interface functionality

 as well as in online social networking.

        101.    Specifically, the inventors of the continuation-in-part aspect of the ’811 patent set

 out to improve the user interface functionality in dating and other matchmaking apps. The swipe

 on a graphical representation of a user equals positive, different swipe on the photographic

 representation equals negative, in connection with a mutual opt-in matchmaking app, was a non-

 conventional, concrete improvement in how touch screen user interfaces interact with users

 sifting through and making binary choices, such as indicating positive or negative preferences

 related to potential matches. To be sure, the general gesture of swiping may have been known in

 the prior art. But the specific application to a graphical representation of a user in the specific

 matchmaking context claimed, in order to make binary choices expressing a preference or lack

 thereof regarding potential matches, was unknown and unconventional.

        102.    This interface improvement allows users to sift through more information, more

 quickly than previous interfaces addressing similar binary choice user decisions. These

 efficiencies to user interaction revolutionized the world of online dating.

        103.    That the inventions are directed toward new computer-specific user interface

 technology is confirmed by the surrounding limitations. The inventions claim a specific

 computer method, system, and computer-readable medium of matchmaking where parties are not

 permitted to communicate until a match is made, user profiles are specifically “online-dating

 profiles” and those profiles must be “associated with a social networking platform,” a type of

 platform that is itself computer specific. The claims further describe various actions of a

 graphical user interface that provide certain information at certain times in response to certain



                                                   29
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 36
                                                                30 of 51
                                                                      45 Page ID
                                    #:341



 types of inputs. This is not conventional post-solution activity in order to monopolize an abstract

 idea of matchmaking or even mutual opt-in matchmaking. Instead, these limitations recite a

 particularly advantageous computer embodiment of a matchmaking process that also solves

 computer-specific problems related to the ease of making fake accounts and profiles, the

 inconvenience of filling out profiles, and the problem of certain online dating users being

 inundated with messages. This particularly advantageous online matchmaking method may have

 been known prior to the inventions claimed. However, this method was not so pervasive as to be

 “conventional.”

           104.   Moreover, even if that matchmaking method was conventional, the inventions are

 directed to an improved interface for that method.

             SECOND CAUSE OF ACTION: DESIGN PATENT INFRINGEMENT
           105.   Match incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           106.   Bumble’s app also infringes Match’s Design Patent, D798,314.

           107.   U.S. Patent D798,314 claims an ornamental aspect of Tinder’s app design related

 to swiping left or right on cards containing photographs.

           108.   The ’314 Patent claims the ornamental design shown in Figures 1 and 2 of that

 patent:




                                                  30
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 37
                                                                31 of 51
                                                                      45 Page ID
                                    #:342




        109.    As the patent makes clear, only the solid lines illustrate the ornamental design

 claimed. The broken lines are for illustrative purposes only.

        110.    As discussed above, Bumble looks “virtually identical” to Tinder and infringes on

 this ornamental design.

        111.    Specifically, Bumble’s app includes an ornamental design where photographic

 cards are swiped left or right, as shown below:




                                                   31
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 38
                                                                32 of 51
                                                                      45 Page ID
                                    #:343



        112.    The resemblance between the two apps is such as to deceive an ordinary observer

 to believing that Bumble’s design is the same as Match’s patented design.

        113.    Bumble has actual notice of the ’314 Patent. Chris Gulczynski, a co-founder of

 Bumble and Bumble’s former Chief Product Officer, is a named inventor on the patent from his

 time at Tinder. Gulczynski previously assigned his rights to the patent (and all other relevant to

 intellectual property) to Match.

        114.    Bumble’s infringement of the ’314 Patent is and has been willful. Bumble at a

 minimum knew or had reason to know of certain facts which would lead a reasonable person to

 realize their actions were unreasonably risky with respect to infringement of the ’314 Patent.

 Specifically, Bumble, at least because of its relationship with Chris Gulczynski, who designed

 aspects of the user interfaces of both Tinder and Bumble, knew that the ornamental design

 claimed in the ’314 Patent was likely infringed by Bumble’s substantially identical card swipe

 ornamental design in the Bumble app.

               THIRD CAUSE OF ACTION: TRADEMARK INFRINGEMENT
                            UNDER 15 U.S.C. § 1114(a)

        115.    Match incorporates by reference the preceding paragraphs as if fully set forth herein.

        116.    Match has received a federal registration for the mark “swipe” in connection with

 computer application software for mobile devices—software for social introduction and dating

 services.

        117.    Match, through Tinder, first used the mark “swipe” in commerce on or around

 March 28, 2013 and continues to do so.

        118.    Bumble, by using Match’s “swipe” mark to compete with Tinder in the market for

 software for social introduction and dating services,” violated 15 U.S.C. § 1114. As discussed

 above, Bumble is prominently using Match’s “swipe” mark throughout its app and promotional

                                                 32
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 39
                                                                33 of 51
                                                                      45 Page ID
                                    #:344



 activities. Bumble’s activities are causing, and unless enjoined, will continue to cause a likelihood

 of confusion and deception of members of the public, and, additionally, injury to Match and

 Tinder’s reputation and goodwill as reflected in the “swipe” mark. Bumble’s use of the swipe

 mark will also actually deceive the public or is at least likely to deceive the public regarding the

 source, sponsorship, and/or affiliation of Bumble’s app.

           119.    These actions have also materially damaged the value of Match’s registered “swipe”

 mark.

           120.    As a proximate result of Bumble’s actions, Match has suffered damages, including,

 but not limited to, lost revenue and loss of goodwill associated with its Tinder app.

           121.    At least because of the prior affiliation of Bumble officers with Tinder and because

 of Bumble’s competition with Tinder, Bumble’s actions also demonstrate an intentional, willful,

 and malicious intent to trade on goodwill associated with Match and Tinder’s “swipe” mark.

                  FOURTH CAUSE OF ACTION: TRADEMARK INFRINGEMENT
                                UNDER 15 U.S.C. § 1125(a)

           122.    Match incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           123.    Match is the owner of word marks “swipe left” and “swipe right” in connection

 with internet-based dating and matchmaking and similar services since at least on around March

 28, 2013. Match has used and continues to use these marks throughout the United States.

           124.    These marks are valid and enforceable and in full force and effort.

           125.    As described above, Bumble uses Match’s “swipe left” and “swipe right” marks

 prominently. Bumble’s doing so is likely to cause confusion or mistake or deceive the public as

 to the origin, sponsorship, or approval of the Bumble app.

           126.    At least because of the prior affiliation of Bumble officers with Tinder and because

                                                    33
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 40
                                                                34 of 51
                                                                      45 Page ID
                                    #:345



 of Bumble’s competition with Tinder, Bumble’s actions also demonstrate an intentional, willful,

 and malicious intent to trade on goodwill associated with the “swipe right” and “swipe left” word

 marks.

           127.   These actions have caused damages to Match, including lost Tinder revenue as well

 as damages to Tinder’s brand and associated goodwill.

              FIFTH CAUSE OF ACTION: INFRINGEMENT OF TRADE DRESS
                              UNDER 15 U.S.C. § 1125(a)

           128.   Match incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           129.   Match is also the owner of legally protectable trade dress. For example, the non-

 functional, ornamental design claimed in the ’314 Patent is a design that is either inherently

 distinctive or has acquired secondary meaning designating Match and Tinder as the source of the

 product.

           130.   As described above, this card-based swipe interface has been described as

 “famous” or “iconic” by multiple third-party publications.

           131.   This interface was first used in commerce some time before September 1, 2012.

           132.   By including this same non-functional ornamental design, Bumble’s app is likely

 to cause confusion or mistake or deceive the public as to the origin, sponsorship, or approval of

 the Bumble app.

           133.   Match is also the owner of trade dress related to Tinder’s “It’s a Match!” screen,

 shown here:




                                                   34
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 41
                                                                35 of 51
                                                                      45 Page ID
                                    #:346




        134.    The Tinder app has included this same or similar design since it was initially

 released.

        135.    The “It’s a Match Screen!” was first used in commerce on August 2, 2012.

        136.    As described above, Tinder uses this screen in various advertising materials,

 including on the App Store, Google Play Store, and on YouTube.

        137.    This overall design is non-functional.

        138.    By including this same non-functional design, Bumble’s app is likely to cause

 confusion or mistake or deceive the public as to the origin, sponsorship, or approval of the

 Bumble app.

        139.    As also discussed above, Bumble’s similar screen is virtually identical to

 Tinder’s.

        140.    By including this same non-functional design, Bumble’s app is likely to cause

 confusion or mistake or deceive the public as to the origin, sponsorship, or approval of the

 Bumble app.

        141.    At least because of the prior affiliation of Bumble officers with Tinder and

                                                 35
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 42
                                                                36 of 51
                                                                      45 Page ID
                                    #:347



 because of Bumble’s competition with Tinder, Bumble’s actions also demonstrate an intentional,

 willful, and malicious intent to trade on goodwill associated with Match’s trade dress.

           142.   These actions have caused damages to Match in the form of lost Tinder revenue

 as well as damages to Tinder’s brand and associated goodwill.

                    SIXTH CAUSE OF ACTION: TRADEMARK DILUTION
           143.   Match incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           144.   Certain of Bumble’s actions also constitute trade mark and trade dress dilution by

 blurring under 15 U.S.C. § 1125(c).

           145.   Match’s wordmark “swipe right” is famous to the general public.

           146.   As discussed above, the phrase “swipe right” is included in the Oxford English

 Dictionary, specifically associated with the Tinder app.

           147.   “Swipe right,” especially in the connection with “swipe left,” is often described

 by third parties as a famous “cultural phenomenon.”

           148.   These third parties describe the cultural phenomenon specifically in reference to

 Tinder and the Tinder app.

           149.   In light of Tinder’s own extensive marketing as well as the descriptions of third-

 parties, “swipe right” has become effectively a “household name” identifying the Tinder brand

 and Tinder app.

           150.   After Tinder’s “swipe right” mark became famous, Bumble began using “swipe

 right” in connection with its app. Bumble’s routine use of the mark “swipe right” in connection

 with a direct competitor mobile dating service has caused and is likely to cause dilution by

 blurring, diluting the distinctiveness of “swipe right” as a brand signifier for Tinder and/or

 Match.

                                                   36
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 43
                                                                37 of 51
                                                                      45 Page ID
                                    #:348



           151.   These actions have harmed the reputation of goodwill associated with Tinder.

           152.   Bumble’s dilution of Tinder’s “swipe right” mark has been done willfully and

 intentionally.

              SEVENTH CAUSE OF ACTION: TEXAS UNFAIR COMPETITION.
           153.   Match incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           154.   As discussed above, Match’s trademarks and trade dress are valid marks in full

 force and effect.

           155.   Bumble knowingly and willfully used these marks and this trade dress in

 commerce through the promotion of its app and in the app itself.

           156.   Bumble’s actions are likely to cause consumer confusion, cause consumer

 mistake, and/or deceive ordinarily prudent consumers as to the affiliation, connection,

 association, sponsorship, or approval of Match and/or Tinder products because Bumble’s actions

 suggest that its own app originates form, is sponsored by, is authorized by, or is otherwise

 connected with Tinder and/or Match.

           157.   These actions have materially damaged the value of Match’s Tinder marks and

 trade dress.

           158.   As a result, Match has suffered damages, including lost Tinder revenue and

 damage to goodwill associated with Tinder.

           159.   Bumble’s actions have caused injury to Match, and Match is entitled to damages

 caused thereby, including punitive damages as a result of Bumble’s malicious and willful

 actions.




                                                  37
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 44
                                                                38 of 51
                                                                      45 Page ID
                                    #:349



  EIGHTH CAUSE OF ACTION: MISAPPROPRIATION OF TRADE SECRETS UNDER
     THE DEFEND TRADE SECRETS ACT AND THE TEXAS UNIFORM TRADE
                             SECRETS ACT

           160.   Match incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           161.   In connection with their employment at Hatch Labs/Tinder/Match, at least Chris

 Gulczynski and Sarah Mick were given access to certain confidential information related to

 proposed Tinder features.

           162.   Gulczynski and Mick agreed as part of their employment to keep confidential all

 confidential information and to not disclose such information to anyone or to use such

 information for anyone’s benefit other than Hatch Labs/Tinder/Match.

           163.   While at Tinder, Gulcynski and Mick were involved in development for a

 potential “undo” function for the Tinder app.

           164.   The concept of the “undo,” as discussed internally at Tinder, involved allowing all

 users three “undos.” Once an “undo” was used, it would take a certain period of time for that

 “undo” to replenish. If the user did not want to wait that time period for the undo to replenish,

 the user could speed up the process by promoting that app via social media.

           165.   For example, the image below reflects an internal Tinder mock-up of the “undo”

 idea in which Gulcynski and Mick were involved:




                                                  38
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 45
                                                                39 of 51
                                                                      45 Page ID
                                    #:350




           166.   In March of 2015, Bumble implemented a nearly, if not literally, identical concept

 in its “Backtrack” feature. In Bumble’s own words on its website:




           167.   To be sure, Tinder had previously announced its “rewind” functionality before

 Bumble released its rewind feature. But Tinder’s “rewind” feature was different and remains

 different from this confidential concept misappropriated from Gulcyzsnki and Mick’s time at

 Tinder.

           168.   Tinder’s rewind allows for “Tinder Plus” users to “rewind” errant left swipes in

 connection with a paid subscription.

           169.   Bumble’s backtrack feature, in contrast, plainly mirrors the three “undos” that

 replenish over time and/or with promoting the app on social media outlets.

           170.   At least because of their confidentiality agreements, Gulczysnki and/or Mick

 knew or had reason to know at the time they began using these concepts that they were acquired

                                                  39
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 46
                                                                40 of 51
                                                                      45 Page ID
                                    #:351



 by improper means or under circumstances giving rise to a duty to maintain the secrecy of or

 limit the use of the secret.

         171.    Additionally, because Gulczysnki and Mick were co-founders and executives at

 Bumble, Bumble used this trade secret knowing or with reason to know that the secret was

 acquired by improper means, acquired under circumstances giving rise to a duty to maintain the

 secrecy of the trade secret, or was derived from a person (Gulczynski and/or Mick) who owed a

 duty to Match and Tinder to maintain the secrecy of the idea.

         172.    Bumble’s app, which uses this trade secret, is used in interstate commerce.

         173.    In light of the totality of the circumstances between Match/Tinder and Bumble,

 this misappropriation was willful and malicious misappropriation, made with conscious

 disregard of the rights of Match and Tinder in the trade secret.

         174.    Indeed, Bumble’s misappropriation related to “backtrack” appears to reflect a

 pattern of disregard for Match’s trade secret rights.

         175.    While Gulczynski and Mick were still at Tinder, Sean Rad came up with an idea

 to implement picture messaging within the Tinder app.

         176.    Although dating apps had been reluctant to include a direct picture messaging

 function because of concerns related to unsolicited lewd photographs, Rad conceived the idea of

 allowing direct photograph messaging but sending only a deliberately blurred photo that the

 photo recipient would be required to click before viewing an unblurred image. In this way,

 anyone looking over your shoulder could not see the message unless the recipient clicked it.

 Further, the user recipient could, based on context, determine whether the sent picture was one

 the recipient was comfortable viewing in public (or ever).

         177.    After Rad conceived of the idea, he asked Gulczynski to perform a mock-up of



                                                  40
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 47
                                                                41 of 51
                                                                      45 Page ID
                                    #:352



 the concept. Below is a PDF screenshot of Gulczynski’s design mock-up at Tinder:




          178.   The two icons with the hands over them would, once clicked, display the full

 photo.

          179.   In February 2015, after Gulczynski and Mick left Tinder to work at Bumble,

 Bumble implemented the identical concept, complete with same white hand surrounded by a

 white circle over the blurred image:




                                                 41
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 48
                                                                42 of 51
                                                                      45 Page ID
                                    #:353



           180.   When Bumble released the feature, Bumble indicated that it was implementing a

 “Snapchat-like” feature, implying that Bumble was co-opting a feature from Snapchat.

           181.   The truth is that Gulczynski and/or Mick took the idea from confidential

 development discussions at Tinder.

           182.   These co-founders of Bumble that previously worked with Tinder have

 inappropriately used confidential information related to Bumble’s backtrack function.

           183.   It is currently unknown and unknowable to Match whether Bumble is using any

 algorithms or source code acquired at Tinder from Gulczysnki, Mick, and/or Wolfe-Herd’s time

 at Tinder. It is also unknown and unknowable to Match whether Bumble acquired or is using

 other confidential information acquired from Gulczysnki, Mick, and/or Wolfe-Herd’s time at

 Tinder.

           184.   Bumble’s use of the backtrack/undo trade secret constitutes a misappropriation of

 trade secrets in violation of the Defend Trade Secrets Act and the Texas Uniform Trade Secrets

 Act.

           185.   Bumble’s misappropriation of the “undo” trade secret has caused damage to

 Match. It has been forced to compete for users and revenue against a competitor implementing

 Match’s own confidential idea, developed at Match, for Match, by personnel being paid by

 Match.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff prays for the entry of a judgment from this Court:

           1.     Judgment in Plaintiffs’ favor and against Defendant on all causes of action alleged

 herein;




                                                  42
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 49
                                                                43 of 51
                                                                      45 Page ID
                                    #:354



            2.      A preliminary and/or permanent injunction restraining Defendant, and its agents,

 servants, employees, attorneys, successors and assigns, and all persons, firms, and corporations

 acting in concert with them, from directly or indirectly violating Match’s utility patent rights,

 design patent rights, rights under the Lanham Act, rights arising from common law unfair

 competition, and from any further misappropriation or unauthorized use of Match/Tinder’s trade

 secrets.

            3.      For damages in an amount to be further proven at trial, including:

                 a. Damages assessed against Defendant pursuant to the Defend Trade Secrets Act of

                    2016, including compensatory damages, unjust enrichment or restitution damages,

                    reasonably royalty, and exemplary damages;

                 b. Damages assessed against Defendant pursuant to the Texas Uniform Trade Secret

                    Act, including compensatory damages, unjust enrichment or restitution damages,

                    reasonably royalty, and exemplary damages;

                 c. Damages assessed against Defendant pursuant to the Lanham Act, including

                    compensatory damages, statutory damages, treble damages, restitution, including

                    disgorgement of profits,

                 d. Damages under 35 U.S.C. § 284, including enhancement and including

                    supplemental damages for any continuing post-verdict infringement up until entry

                    of final judgment, with an accounting, as needed;

                 e. Damages under 35 U.S.C. § 289, including Bumble’s total profit and revenue

                    realized and derived from its infringement of U.S. Patent D798,314 and in an

                    amount not less than a reasonable royalty.




                                                    43
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 50
                                                                44 of 51
                                                                      45 Page ID
                                    #:355



              f. Damages for Defendant’s common law unfair competition, including punitive

                 damages

         4.      For Plaintiffs’ reasonable attorney’s fees;

         5.      For costs of suit incurred herein, including all disbursements;

         6.      For pre-judgment and post-judgment interest on the damages awarded;

         7.      If an injunction is not granted, that Plaintiffs be awarded an ongoing licensing fee;

 and

         8.      For such other and further relief (including any and all equitable relief) as the

 Court may deem to be just and proper.

                                    DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

 jury on all issues triable of right by a jury.




                                                   44
Case 2:21-cv-01360-JWH-MRW
         Case 6:18-cv-00080-ADA
                              Document
                                Document
                                       33-1
                                          1 Filed 05/27/21
                                                  03/16/18 Page 51
                                                                45 of 51
                                                                      45 Page ID
                                    #:356



    DATED: March 16, 2018                   Respectfully submitted,

                                            CALDWELL CASSADY & CURRY

                                            Bradley W. Caldwell (Admission Pending)
                                            Texas State Bar No. 24040630
                                            Email: bcaldwell@caldwellcc.com
                                            John F. Summers
                                            Texas State Bar No. 24079417
                                            Email: jsummers@caldwellcc.com
                                            Warren J. McCarty, III
                                            Illinois State Bar No. 6313452
                                            Email: wmccarty@caldwellcc.com
                                            CALDWELL CASSADY CURRY P.C.
                                            2101 Cedar Springs Road, Suite 1000
                                            Dallas, Texas 75201
                                            Telephone: (214) 888-4848
                                            Facsimile: (214) 888-4849

                                            /s/ John P. Palmer
                                            John P. Palmer
                                            State Bar. 15430600
                                            Email: palmer@namanhowell.com
                                            Naman, Howell, Smith & Lee, PLLC
                                            400 Austin Avenue, 8th Floor
                                            P.O. Box 1470
                                            Waco, TX 76701
                                            Telephone: (254) 755-4100
                                            Facsimile: (254) 754-6331

                                            ATTORNEYS FOR PLAINTIFF
                                            MATCH GROUP, LLC




                                       45
